          Case 1:20-cv-06102-LGS Document 6 Filed 08/18/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SHAMS,

                            Appellant,                         20 Civ. 2198 (LGS)
                     -against-

 UNITED STATES TRUSTEE,

                            Appellee.

 JOHN SHAMS,
                           Appellant,                          20 Civ. 6102 (LGS)
                     -against-
 SALVATORE LAMONICA,
                            Appellee.
 JOHN SHAMS,
                          Appellant,                           20 Civ. 6262 (LGS)
                     -against-
 NEW YORK BUSINESS DEVELOPMENT                                       ORDER
 CORPORATION,
                            Appellee.



LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, a notice of appeal of a bankruptcy order by pro se Appellant John Shams

entered on March 11, 2020, in In re Scorpion Fitness Inc., No. 20 Civ. 2198, untimely appealing

a bankruptcy order approving the appointment of a Chapter 11 Trustee (“Appointment Order”).

The notice attached a motion to extend the time to appeal the Appointment Order. The motion

was transferred to the bankruptcy court and leave to file an interlocutory appeal was denied. The

appeal was closed;
            Case 1:20-cv-06102-LGS Document 6 Filed 08/18/20 Page 2 of 3




       WHEREAS, the bankruptcy court issued an order denying Mr. Shams’ motion to extend

the time to appeal the Appointment Order (“Extension Order”), and a notice of appeal of the

Extension Order entered on August 5, 2020, in In re Scorpion Fitness Inc., No. 20 Civ. 6102;

       WHEREAS, the bankruptcy court issued an order pursuant to 11 U.S.C. § 362(d)

granting relief from the automatic stay imposed by 11 U.S.C. § 362(a) (“Stay Order”), and a

notice of appeal of the Stay Order entered on August 10, 2020, in In re Scorpion Fitness Inc., No.

20 Civ. 6262;

       WHEREAS, Appellant filed a motion to consolidate his appeals in In re Scorpion Fitness

Inc., No. 20 Civ. 2198, seeking to consolidate the appeals of the Extension Order, Stay Order and

his pending appeals of other orders entered in the bankruptcy proceeding. The motion is

construed as a request to deem the appeals related for assignment to a single judge;

       WHEREAS, pursuant to Local Civil Rule 13, “[b]ankruptcy appeals are deemed related if

they arise from the same order or judgment of the bankruptcy court,” and “[b]ankruptcy

appeals . . . are not treated as related merely because they arise from the same bankruptcy

proceeding.” Mr. Shams has appealed different orders entered in his bankruptcy proceeding. It

is hereby

       ORDERED that Appellant’s motion is GRANTED in part and DENIED in part. In the

interest of justice and efficiency, Appellant’s open appeals, including those pending in No. 20

Civ. 4654 (ER) and No. 20 Civ. 6139 (AT), have or will be reassigned to Magistrate Judge

Katharine Parker for initial consideration, to be ultimately determined by the District Court

Judge assigned to each case. A separate referral will issue in the respective appeals. It is further

       ORDERED that Appellant is advised that his appeal in No. 20 Civ. 2198 is closed, and

no further filings in that action will be accepted.
          Case 1:20-cv-06102-LGS Document 6 Filed 08/18/20 Page 3 of 3




       The Clerk of Court is respectfully directed to (1) file this Order in 20 Civ. 2198, 20 Civ.

6102 and 20 Civ. 6262, (2) close Dkt. No. 11 in 20 Civ. 2198 and (3) mail a copy of this Order to

pro se Appellant.



 Dated: August 18, 2020
        New York, New York
